Mr. Justice del Toro
delivered the opinion of the court.
This is an appeal taken by the plaintiff in an action of intervention in ownership. After the complaint was filed the defendants first demurred and later answered the complaint, and after the trial the court, on August 21, 1913, rendered judgment dismissing the complaint.
In their brief the defendant-respondents ask that the appeal be dismissed on the ground that the transcript of the record brought up to this court was not certified to by the secretary of the trial court or by the attorneys for both parties.
An examination of the transcript shows in fact that it is certified to only by the attorney for the plaintiff-appellant and by the defendant-respondents, but not by the attorney for the latter. At the foot of the transcript there is a note by the attorney for the appellant in which it is stated that the defendants have no attorney. The said note is of m> importance because, in the first place, the secretary of the court and not the attorney is the official who should set out the fact stated therein, and, in the second place, because from the statement of the case prepared and certified to by the attorney for the appellant it results that the defendants were represented at the trial by their attorney, José Sabater. Therefore, the fact remains that the transcript of the record was not certified to either by the secretary of the trial court, or by the attorneys for both parties.
Section 302 of the Code of Civil Procedure requires that the copies brought up to this court in cases of appeal “must be certified to be correct by the secretary or the attorneys.’* And in the year 1910 in the case of American Railroad Co. of Porto Rico v. Municipal Court, 16 P. R. R., 227, this court, in construing the said section, laid down the doctrine that the word “attorneys” employed therein includes the attorneys of *123all tlie parties who intervened in the action or proceedings in which, the appeal was taken.
This being the case, we are of the opinion that the contention of the respondents should he sustained. And while expressing this opinion we wish to state further that we have examined all the questions involved in the appeal and if we were to decide the same on their merits we should have to affirm the judgment appealed from.
The appeal should he dismissed.

„Appeal dismissed.

Chief Justice Hernández and Justices Wolf and Aldrey concurred.
Mr. Justice Hutchison took no part in the decision of this case.
Motion to reconsider overruled by decision of July 18, 1914, without opinion.